Exhibit 10.1

August 10, 2015

Mr. Albert Bolles
1104 W. Watling
Arlington Heights, IL 60004

RE: Separation Agreement

Dear Al:

This letter agreement (“Agreement”) describes the components of your separation
package. If you agree to the terms of this Agreement you will receive the
benefits described below.

Termination Date

Your last day of active employment with ConAgra Foods, Inc. (“ConAgra Foods” or
the “Company”, references to which shall include ConAgra Foods’ subsidiaries,
affiliates, joint ventures, or successors (as used in this Agreement the term
“successors” shall expressly include, but not be limited to, any potential or
actual buyer of ConAgra Foods’ private brands activities)) will be August 1,
2015 (“the Termination Date”). This Agreement will become effective once you
have signed it and you have not exercised your right to revoke the Agreement
within the Revocation Period described below (the “Effective Date”).



1.   Supplemental Unemployment Benefits (SUB):



  a.   On the first pay day following the expiration of the Revocation Period
described in paragraph 12 below, you will begin to receive Supplemental
Unemployment Benefits (“SUB”) pay at your current bi-weekly rate of Eighteen
Thousand Two Hundred Sixty-Nine and 23/100 Dollars ($18,269.23), less deductions
required by law to be withheld, and will continue to receive such payments for a
period of sixty-one (61) weeks, until September 30, 2016 (i.e., payments
totaling $557,211.52, in the aggregate), except as provided in paragraph 16. You
are under no obligation to seek other employment and there shall be no offset
solely on account of your receipt of compensation or benefits from a subsequent
employer.



  b.   Provided you were enrolled in ConAgra Foods’ medical, dental or vision
plans at the time of your termination, you and your dependents, if previously
enrolled, will be eligible to continue coverage at your current coverage levels.
Most individuals will be eligible for COBRA continuation for up to eighteen
(18) months. You will pay the entire premium cost. Premium cost and payment
information will be provided to you in a separate letter. PayFlex will mail the
enrollment forms to your address of record within two to three weeks after your
Termination Date. To enroll for COBRA coverage, you must return all applicable
forms to PayFlex Systems, the COBRA administrator, within sixty (60) days after
receipt. Questions should be directed to PayFlex Systems at (877) 284¬0395. If
you do not elect COBRA coverage, your coverage will otherwise cease at the end
of the pay period in which your employment is terminated.

If you elect COBRA coverage, ConAgra Foods will provide to you, on a bi-weekly
basis, a taxable payment which will represent the approximate value of your
previous employer-paid contribution in order to offset the cost of COBRA
continuation. To partially offset the taxable status, 25% will be added to this
payment. This payment will be based on your elected benefits at the time of
termination. You will be eligible to receive this payment for the number of
weeks you are receiving SUB payments under paragraph 1.a. above, up to a maximum
of eighteen (18) months, provided you maintain COBRA coverage.

Regardless of whether you sign this Agreement, to the extent that you were
previously enrolled in ConAgra Foods’ medical, dental or vision plans, you will
receive COBRA information.



  c.   Your 401(k) participation eligibility will end on your Termination Date.
Vesting is according to the plan design schedule.



  d.   No additional vacation will accrue after your Termination Date. Any
earned but unused vacation will be paid to you.



2.   Equity:

Your outstanding equity will continue to vest until your Termination Date. You
may exercise your vested stock options for the period defined in your original
grant notices or agreements. Your vested restricted stock units (“RSUs”), if
any, will be released to you, less shares withheld for taxes, in your Merrill
Lynch account approximately two to three weeks after your Termination Date. You
will not be eligible for additional equity grants.



3.   M.I.P.:

Eligibility for receipt of benefits under the applicable Management Incentive
Plan (“M.I.P.”) will be determined in accordance with the terms of that plan.



4.   Outplacement:

You will be eligible for outplacement services as selected and provided by
ConAgra Foods. You will be contacted directly by the provider after the
Effective Date of your Agreement. If you are not contacted within two weeks of
your Termination Date, please call your Human Resources Representative.



5.   Post-Employment Obligations:

You agree to make yourself reasonably available to ConAgra Foods for a period of
twenty-four (24) months following the Termination Date with regard to matters
related to your employment period with ConAgra Foods (other than those where
ConAgra’s position could be adverse to you personally) and will with regard to
the foregoing:



  a.   Personally provide reasonable assistance and cooperation in providing
information for ConAgra Foods, and its representatives, concerning any ConAgra
Foods matter of which you are knowledgeable.



  b.   Personally provide to ConAgra Foods, or its representatives, reasonable
assistance and cooperation relating to any pending or future lawsuits or claims,
about which you are knowledgeable.



  c.   Promptly notify ConAgra Foods’ General Counsel, in writing, if you
receive any request from anyone other than ConAgra Foods for information
regarding any potential claims or proposed litigation against ConAgra Foods.



  d.   Refrain from making comments, disparaging remarks or statements, the
purpose or effect of which is to harm the reputation, good will, or commercial
interests of ConAgra Foods, its management or leadership for a period of five
(5) years following the Termination Date. ConAgra Foods also agrees to refrain
from making comments or statements, the purpose or effect of which is to harm
the reputation, good will or interest of you for five (5) years following the
Termination Date. The foregoing limitations are not meant to limit competition
beyond the Restrictive Covenants in paragraph 6 and, hence, do not limit normal
competitive type statements. The foregoing shall not be violated by compliance
with legal process or rebuttal of false or misleading statements.



  e.   Refrain from providing any information related to any claim or potential
litigation against ConAgra Foods any non-ConAgra Foods representatives, without
either ConAgra Foods’ written permission or being required to provide
information pursuant to legal process.



  f.   If required by law to provide sworn testimony on ConAgra Foods-related
matters, to the extent legally permitted, you will consult with and have ConAgra
Foods-designated legal counsel present for such testimony. ConAgra Foods will be
responsible for the costs of such designated counsel and you will bear no cost
for same. You will confine your testimony to items about which you have actual
knowledge rather than speculation, unless otherwise directed by legal process.



  g.   You will be reimbursed shortly after an expense statement is received for
reasonable travel, food, lodging and similar out-of-pocket expenses required to
fulfill the cooperation provisions above.



6.   Restrictive Covenants:



  a.   Definition of Confidential Information: For the purposes of this
Agreement, “Confidential Information” means information (whether or not in
writing) that is related to ConAgra Foods’ business and is maintained as
confidential. Confidential Information includes, without limitation, past,
present, or future business or Trade Secrets (“Trade Secrets” means any
information, including formulas, patterns, compilations, programs, devices,
methods, techniques, or processes that ConAgra Foods considers confidential and
is valuable and provides a competitive advantage because it is not generally
known and not readily ascertainable by proper means); information relating to
customers, methods or policies, including customer lists; prices or price
formulas; processes; procedures; prospective partners, partners, and other
entities; financial information; computer software (including design,
programming techniques, flow charts, source code, object code, and related
information and documentation); intellectual property; business plans; business,
manufacturing, and sales strategies; business processes and methods of
operation; customer contacts and referral sources; vendors and vendor contacts;
marketing information; and all other information of any kind or character
relating to the development, improvement, manufacture, sale, or delivery of
products or services by ConAgra Foods, whether or not reduced to writing.
Confidential Information does not include information that (i) is or becomes
generally available to the public other than through disclosure by you or
(ii) becomes available to you on a non-confidential basis from a source other
than ConAgra Foods, provided that the source is not prohibited from disclosing
such information to you, by any contractual or other obligation with ConAgra
Foods or otherwise.



  b.   Acknowledgements: As a result of your position as EVP & Chief Technical
and Operations Officer, in which you led the technical, supply chain, research,
quality, and innovation organizations enterprise-wide, along with your previous
nine years of employment with ConAgra Foods in a variety of management and
executive positions, you acknowledge (i) ConAgra Foods’ business is both highly
specialized and competitive, (ii) ConAgra Foods’ Confidential Information is not
generally known to, or readily ascertainable by, the public or ConAgra Foods’
competitors and gives ConAgra Foods a competitive advantage, (iii) ConAgra
Foods’ goodwill and relationships with its customers, clients, employees, and
other business associations are among ConAgra Foods’ most important assets and
that developing, maintaining, and continuing such relationships is one of
ConAgra Foods’ highest priorities, and (iv) that if you solicited, worked with
or serviced the customers of ConAgra Foods, you would be in a position to cause
irreparable injury to ConAgra Foods. You further acknowledge that, during your
employment, you had access to Confidential Information, agree such information
shall remain the exclusive property of ConAgra Foods, and understand the
misappropriation or unauthorized disclosure of such information at any time is
prohibited and will cause ConAgra Foods irreparable injury. You further
understand that you have been relied upon to develop and to maintain
near-permanent relationships with ConAgra Foods’ customers, clients, employees,
and other business associations on behalf of ConAgra Foods throughout the course
of your employment with ConAgra Foods. You agree the restrictions in this
Agreement are reasonable, necessary, and proper to protect ConAgra Foods’
Confidential Information and that they will not unreasonably restrict your
ability to obtain alternative and gainful employment.



  c.   Non-Disclosure: You agree, except in compliance with legal process, (i)
you will not disclose Confidential Information to anyone other than ConAgra
Foods’ officers or authorized employees and as directed by the Company, and
(ii) you will not use such information for any unauthorized purpose without the
prior written consent of ConAgra Foods. Further, if you are requested in any
judicial or administrative process to disclose Confidential Information, then,
to the extent legally permitted, you shall immediately notify ConAgra Foods to
allow ConAgra Foods as much time as possible to oppose such process and shall
inform such judicial or administrative process of your non-disclosure
obligations under this Agreement. Further, for a period of twenty-four
(24) months following the Termination Date, you shall promptly notify ConAgra
Foods in writing to the extent you have actual knowledge of any unauthorized
person (1) using, disclosing, or attempting to use or disclose the Confidential
Information without the prior written consent of ConAgra Foods, or (2) copying,
duplicating, reverse engineering, reverse compiling, recording, otherwise
reproducing, analyzing, or attempting any such reproduction or analysis of any
of the Confidential Information.



  d.   Non-Competition: In order to protect ConAgra Foods’ Confidential
Information and customer relationships (collectively, “Protectable Interests”),
for six (6) months after your Termination Date (the “Non-Compete Period”), you
agree you will not, anywhere throughout North America or internationally,
without prior written authorization from ConAgra Foods, engage in or render any
services to any person, firm, corporation, business, organization, and/or
cooperative, including self-employment, sole proprietorship, or consulting work,
as an employee and/or contractor, with an entity that is a competitor of ConAgra
Foods. You agree that you could not reasonably be expected to fulfill your job
responsibilities as a member of the business team for a ConAgra Foods competitor
during the Non-Compete Period without utilizing ConAgra Foods’ Confidential
Information or harming its Protectable Interests. The foregoing shall not be
violated solely through your provision of services to a consulting, investment
banking or professional services firm that is providing products or services to
numerous customers including, incidentally, such a competitor or a potential
purchaser of assets being marketed for sale by ConAgra Foods, provided that
during the Non-Compete Period, you do not participate on, consult with, or
provide advice for the benefit of the service team supporting such a competitor
or the potential purchaser of assets being marketed for sale by ConAgra Foods.
You acknowledge that the scope of this agreement not to compete is reasonable
and necessary to protect ConAgra Foods’ Protectable Interests. To request prior
written authorization from ConAgra Foods, you should contact Vice President,
Chief Counsel, Megan Belcher, her designee or successor, providing the name of
the potential employer or relevant entity, a general description of the business
conducted by the employer or relevant entity, and a general description of your
potential activities. ConAgra Foods agrees to pay you an additional Two Hundred
and Seventy-Five Thousand Dollars ($275,000.00), less applicable withholdings
and deductions, for the promises contained in this paragraph 6. Such payment
will be made at the conclusion of the Non-Compete Period, provided you comply
with all obligations in this paragraph throughout such time. This payment shall
be subject to repayment to the company if you materially violate any of the
provisions of this paragraph 6 after payment is made. Taken together with the
payment(s) described in paragraph 1, all of which constitutes consideration for
the promises in this paragraph 6 and the promises throughout this Agreement, you
agree that ConAgra Foods is providing you with considerable value for the
purpose of finally resolving all matters between you and ConAgra Foods.



  e.   Non-Solicitation of Business: For twelve (12) months after your
Termination Date, you agree you will not, directly or indirectly, solicit, call
on, service, work with, divert, or take away, or attempt to divert, solicit,
call on, service, work with or take away, the business or patronage of any of
the clients, customers, licensors, or accounts of ConAgra Foods with which you
did business and had personal contact on behalf of ConAgra Foods.



  f.   Non-Solicitation of Individuals: For two (2) years after your Termination
Date, you agree you will not, directly or indirectly, recruit, solicit, or
induce, or attempt to induce, any employee(s) of ConAgra Foods, or their sales
representatives, or foreign agents with or through whom ConAgra Foods conducts
business to terminate their employment with, or otherwise cease a relationship
with ConAgra Foods or such enterprise. Furthermore, throughout this period of
time, you will not directly or indirectly, recruit, solicit, or induce, or
attempt to induce, any employee(s) of any successor (as defined above) of
ConAgra Foods, provided such individuals were employed by ConAgra Foods as of
the Termination Date.



  g.   Judicial Modification: You agree that you and ConAgra Foods have
attempted to limit your right to disclose, compete, and solicit only to the
extent permitted by applicable law and necessary to protect ConAgra Foods from
unfair competition. If a court of competent jurisdiction determines the
restrictions contained in this paragraph 6 are too long in duration or too broad
in geographic scope to be reasonable and enforceable, then the court shall amend
such provision only so much as shall be necessary for the restrictions contained
herein to be reasonable and enforceable, notwithstanding any law or authority to
the contrary.



  h.   Disclosure of Agreement: In the event ConAgra Foods has reason to believe
this Agreement has or may be breached, you acknowledge and consent that this
Agreement may be disclosed by ConAgra Foods, without risk of liability, to your
current or prospective employer or other relevant business entity.



  i.   Breach: You agree that the restrictions contained in paragraph 6 are
necessary for the protection of ConAgra Foods’ Confidential Information and
Protectable Interests. You agree any breach or threatened breach of the
restrictions in paragraph 6 will cause ConAgra Foods substantial and irrevocable
damage. You further agree that, in addition to such other remedies that may be
available, including the recovery of damages from you, ConAgra Foods shall have
the right to injunctive relief to restrain or enjoin any actual or threatened
breach of the provisions of the restrictions in paragraph 6, without posting
bond notwithstanding any law or authority to the contrary. You agree you cannot
defend against any action for such relief on the basis of an adequate remedy at
law.



7.   Confidentiality Agreement:

Except in compliance with legal process, you agree that you have and will keep
the terms and amounts in this Agreement completely confidential, except as
required by applicable law, and that you have not, nor will you hereafter
disclose any information concerning this Agreement to any person other than your
attorneys, accountants, tax advisors, or immediate family, and only if those
persons agree to abide by the provisions of this paragraph.

Notwithstanding the foregoing or the requirements in paragraphs 5 or 6, nothing
contained in this Agreement prohibits you from reporting possible violations of
federal law or regulation to any governmental agency or entity, including but
not limited to the Department of Justice, the Securities and Exchange
Commission, Congress, and any agency Inspector General, or making other
disclosures that are protected under the whistleblower provisions of federal law
or regulation. You do not need the prior authorization of ConAgra Foods’ legal
department to make any such reports or disclosures, and you are not required to
notify the company that you have made such reports or disclosures.



8.   Return of Company Property:

You agree to return to the Company immediately upon termination, as applicable,
your Company vehicle and all files, records, documents, reports, computers,
cellular telephones and other business equipment, keys, and other physical,
personal or electronically stored property of the Company in your possession or
control and to further agree that you will not keep, transfer or use any copies
or excerpts of the foregoing items without the approval of the Company. You
agree to return to the Company immediately upon termination all company-issued
credit cards, to immediately cease use of all such cards and to make payment of
any and all outstanding balances in accordance with cardholder agreements and
the time limitations contained therein. You agree to provide no later than
fourteen (14) days after your Termination Date, expense statements for all
company authorized expenses, and where charged on company-issued credit cards,
to use any reimbursement payments for the purpose of paying such charges. You
may retain your address books to the extent they contain only contact
information. ConAgra Foods agrees to cooperate with you to transfer to you all
cell phone numbers owned by ConAgra Foods used by you.



9.   Release of ConAgra Foods:



  a.   General Release: In exchange for the benefits provided to you by ConAgra
Foods, and except for ConAgra Foods’ obligations hereunder, you hereby release
ConAgra Foods, and each of its agents, directors, officers, employees,
representatives, attorneys, affiliates, and its and their predecessors,
successors, heirs, executors, administrators and assigns, and all persons acting
by, through, or under or in concert with any of them (collectively “Releasees”),
or any of them, of and from any and all claims related to ConAgra Foods of any
nature whatsoever, in law or equity, which you ever had, now have, or may have
had relating to your employment, or termination of employment (“Claims”). This
includes (i) all Claims relating to salary, overtime, vacation pay, incentive
bonus plans, including but not limited to the Management Incentive and/or Sales
Incentive Plans (M.I.P./S.I.P.); and/or separation pay, stock options, and any
and all other fringe benefits, for which you were eligible during your
employment, (ii) all Claims under any employment agreement, change-in-control
agreement or other agreements between you and ConAgra Foods, and (iii) all
Claims you may have against the Company or its employees under Title VII of the
Civil Rights Act of 1964; the Employee Retirement Income Security Act of 1974;
the Americans with Disabilities Act; the Age Discrimination in Employment Act;
the Fair Labor Standards Act; the Worker Adjustment and Retraining Notification
Act; the Older Workers Benefit Protection Act; the Family and Medical Leave Act;
or any other federal, state, or local law or regulation regarding your
employment or termination of employment.

Nothing in this Agreement shall interfere with your right to initiate, cooperate
or participate in an investigation or proceeding conducted by the Equal
Employment Opportunity Commission, or any other federal or state regulatory or
law enforcement agency. However, the consideration provided to you in this
Agreement shall be the sole relief provided to you for the Claims that are
released herein and you will not be entitled to recover and agree to waive any
monetary benefits or recovery against ConAgra Foods or the Releasees in
connection with any such Claim without regard to who has brought such Claim.
Furthermore, this release shall not cover rights to indemnification and
advancement of legal fees, coverage under directors and officers liability
insurance, vested equity or benefits.



  b.   ADEA Release:

(i) You agree to hereby waive and release any and all Claims arising under the
Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq., as modified by
the Older Workers’ Benefits Protection Act, 29 U.S.C. § 626(f) (“ADEA”), against
ConAgra Foods and the Releasees. Nothing in this Agreement shall interfere with
your right to initiate, cooperate or participate in an investigation or
proceeding conducted by the Equal Employment Opportunity Commission, or any
other federal or state regulatory or law enforcement agency. Nothing in this
Agreement shall limit or restrict your right under the ADEA to challenge the
validity of this ADEA release in a court of law. However, you nevertheless
understand that this ADEA release still applies to your ADEA Claims and that you
have waived all ADEA Claims as part of this Agreement. You further understand
that in any suit brought under the ADEA, you would not be entitled to any
damages or other relief unless this ADEA release is deemed to be invalid.

(ii) This release shall not preclude an action to enforce the specific terms of
this Agreement; to any Claims based on acts or events after this Agreement has
become effective; to any unemployment or workers’ compensation benefits to which
you may be entitled; nor to vested benefits under the Employee Retirement Income
Security Act.



10.   Entire Agreement:

Except as specifically provided herein, this Agreement constitutes the entire
agreement with respect to the subject matter hereof, and supersedes all previous
agreements and understandings, whether written or oral, between ConAgra Foods
and you. No modification or waiver of any provision of this Agreement will be
valid unless in writing and signed by the legal department of ConAgra Foods and
you.



11.   Section 409A:

This Agreement shall be interpreted and administered at all times such that any
amount or benefit payable under the Agreement shall be paid or provided in a
manner that is either exempt from or compliant with the requirements
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”),
and applicable Internal Revenue Service guidance and Treasury Regulations issued
thereunder. Such payments and benefits will not be payable or distributable
unless the circumstances giving rise to such termination of employment
constitute a “separation from service” within the meaning of 409A (without
giving effect to any elective provisions that may be available under such
definition). As permitted by Section 409A, each installment or other payment
made or benefit provided hereunder shall be treated as “separate payment” for
purposes of Section 409A and the available exemptions under Section 409A shall
be stacked to the maximum extent possible. To the extent you are a “specified
employee” as defined in Section 409A(a)(2)(B), you acknowledge and agree that
any payments or benefits under this Agreement that constitute non-exempt
deferred compensation for purposes of Section 409A shall be delayed for a period
of six (6) months following your separation from service with ConAgra Foods (or,
if earlier, your date of death). Further, to the extent you are entitled to be
paid or reimbursed for any taxable expenses under this Agreement, and such
payments or reimbursements are includible in your federal gross taxable income,
the amount of such expenses reimbursable in any one calendar year shall not
affect the amount reimbursable in any other calendar year, and the reimbursement
of an eligible expense must be made no later than December 31 of the year after
the year in which the expense was incurred. Your right to reimbursement of
expenses under this Agreement shall not be subject to liquidation or exchange
for another benefit. If the period for considering and revoking the release
described in paragraph 12 spans two taxable years, payments will not commence
until the second taxable year. Neither ConAgra Foods nor its directors,
officers, executives, or advisers make any representations or warranties
regarding the tax treatment of any payments or benefits under this Agreement and
none of them shall be held liable for any taxes, interest, penalties or other
monetary amounts owed by you as a result of the application of Section 409A or
any other provision of the Internal Revenue Code.



12.   Your Rights:

You understand that you may take up to twenty-one (21) days to decide whether to
accept this Agreement. If we have not received an executed Agreement from you
within twenty-one (21) days, any offers made by us in this letter are withdrawn.
If you wish, you may sign the Agreement before this deadline, but in no case may
you sign it before your Termination Date.

If you decide to sign the Agreement, you have up to seven (7) days after signing
(the “Revocation Period”) to change your mind. To revoke this Agreement, please
write to Megan M. Belcher, Vice President & Chief Counsel, ConAgra Foods, Inc.,
One ConAgra Drive, Omaha, NE 68102 – Fax (402) 917-9559, within the Revocation
Period. No payments under this Agreement will be made until the expiration of
the Revocation Period. Therefore the timing of your signature may affect the
timing of your receipt of the payments described above. If the Revocation Period
has NOT expired prior to payroll processing, you will receive a retro payment on
the following payday.

You acknowledge and understand that by signing this Agreement, and the release
contained in paragraph 9, herein, that (1) at the time of your execution of this
Agreement you are expressly aware of the Company’s decision to terminate your
employment, which termination shall be effective for payroll purposes on
August 1, 2015, and (2) you understand you are waiving and releasing any and all
Claims that you may have arising out of your employment with the Company or your
termination from employment with the Company, including, but not limited to, any
events that occur between your date of execution of this agreement and the
effective Termination Date.



13.   Non-Admission:

You agree that nothing herein shall be construed as an admission by ConAgra
Foods or the Releasees of any wrongdoing or violation of any applicable law, and
that nothing in this Agreement shall be so construed by any other person.



14.   Not Precedent:

You agree that this Agreement shall not be used to establish a precedent in any
Claim, except in an action to enforce the terms of this Agreement.



15.   Consultation with Attorney:

You acknowledge that you have had an adequate amount of time to consider the
meaning and effect of this Agreement and have been advised to consult with your
attorney prior to executing this Agreement. You further acknowledge that you now
fully understand this Agreement and the effect of signing and executing this
Agreement.



16.   Breach and Return of Payment:

If, (i) taking into account any materiality qualifiers in this Agreement, you
breach this Agreement, materially in the case of the obligations set forth in
paragraphs 5, 7 or 8, or (ii) you commence a legal action to challenge the
validity of this Agreement, in either case within twenty-four (24) months after
the Termination Date and, if curable, you do not cure such breach after written
notice, you will not receive or be entitled to retain any payments made pursuant
to paragraph 1 of this Agreement. If such breach or challenge is after issuance
of a payment, you agree that you will repay all prior payments within thirty
(30) days of such breach or challenge.

The provisions of this paragraph will not apply to any challenge you might make
to the validity of your ADEA release described in this Agreement. However, if
you successfully challenge the validity of your ADEA release and prevail on the
merits of an ADEA Claim, you agree that the court may reduce any monetary award
for such ADEA Claim up to the amount of Five Hundred Dollars ($500.00), which
you agree represents the amount of money being given to you in consideration for
your ADEA release.



17.   Additional Acknowledgments:

You acknowledge that as of the date you signed this Agreement, you (1) have not
suffered a work-related injury that you have not properly disclosed to ConAgra
Foods; (2) have been paid in full all wages due and owing to you for any and all
work performed for ConAgra Foods, except those due in the normal course;
(3) have not exercised any actual or apparent authority by or on behalf of
ConAgra Foods that you have not specifically disclosed to ConAgra Foods that
were not within the scope of your employment; and (4) have not entered into any
agreements, whether written or otherwise, with any ConAgra Foods employees
(current and former) and/or third parties that could legally bind ConAgra Foods
that were not within the scope of your employment.



18.   Severability:

The terms and provisions of this Agreement are severable in whole or in part,
and if any term or provision of this Agreement should be deemed invalid, illegal
or unenforceable, the remaining terms and provisions shall remain in full force
and effect.



19.   Choice of Law:

This Agreement, for all purposes, shall be construed in accordance with the laws
of Illinois without regard to conflicts-of-law principles. You agree that your
employment and this Agreement have a substantial connection to the State of
Illinois. You further agree that no other state has a materially greater
interest in the subject matter of this Agreement than Illinois.

If the above meets with your agreement, please sign and return one copy of this
letter to me. An executed copy will be returned to you.

Sincerely,

/s/ Charisse Brock
Charisse Brock
Interim Chief Human Resources Officer

ConAgra Foods, Inc.

          ACCEPTANCE     Signature   Date /s/ Albert Bolles   August 11, 2015
Printed Name
  Employee ID
Albert Bolles
    3071312  
 
       

